Case: 20-1556   Document: 54     Page: 1   Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          IRON OAK TECHNOLOGIES, LLC,
                    Appellant

                            v.

 SAMSUNG ELECTRONICS CO., LTD., MICROSOFT
              CORPORATION,
                   Appellees
            ______________________

                  2020-1556, 2020-1811
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01554, IPR2019-00107.
                  ______________________

                Decided: March 10, 2021
                ______________________

    ROBERT JAMES MCAUGHAN, JR., McAughan Deaver
 PLLC, Houston, TX, for appellant. Also represented by
 ALBERT BERTON DEAVER, JR.

     JOSEPH PALYS, Paul Hastings LLP, Washington, DC,
 for appellee Samsung Electronics Co., Ltd. Also repre-
 sented by PHILLIP W. CITROEN, STEPHEN BLAKE KINNAIRD,
 NAVEEN MODI, ANDERSON TO.
Case: 20-1556     Document: 54      Page: 2    Filed: 03/10/2021




 2                             IRON OAK TECHNOLOGIES, LLC v.
                               SAMSUNG ELECTRONICS CO., LTD.


      RICHARD ALAN CEDEROTH, Sidley Austin LLP, Chicago,
 IL, for appellee Microsoft Corporation. Also represented by
 SCOTT BORDER, JOSEPH A. MICALLEF, Washington, DC.
                   ______________________

       Before DYK, LINN, and MOORE, Circuit Judges.
 PER CURIAM.
     Iron Oak Technologies, LLC appeals from final deci-
 sions of the Patent Trial and Appeal Board (“Board) in two
 inter partes review proceedings collectively holding claim
 1 of Iron Oak’s U.S. Patent No. 5,966,658 (the ‘658 patent)
 invalid as anticipated by three distinct prior art references
 and obvious over two additional grounds. We affirm based
 on anticipation by U.S. Patent Number 6,044,075 (“Le
 Boudec”).
      Substantial evidence supports the Board’s conclusion
 that Le Boudec anticipates all limitations of claim 1 of the
 ’658 patent. Iron Oak contends the Board erred in reaching
 that conclusion with respect to three limitations. With re-
 spect to the “plurality of ordered lists” limitation, the table
 in column 15 of Le Boudec (“table”) reasonably can be seen
 to disclose one ordered list showing a start/finish commu-
 nication route of A to B and a second ordered list showing
 a start/finish route of A to D. Iron Oak proffers no reason
 why association with a communication attribute requires
 that the entries in the ordered list have the same value for
 at least one attribute. Moreover, the Board is correct that
 the first two entries in the table may be read as a list “of
 routes between nodes A and B ordered according to increas-
 ing delay and a second list of routes between nodes A and
 B ordered according to decreasing bandwidth.” IPR 2018-
 01554 Final Written Decision at 21. The fact that the table
 discloses multiple routes within a single table and refers to
 the table in the singular as “[t]he set,” Le Boudec at col. 9,
 ll. 29-30; id. at col. 9, ll. 52-53, does not detract from what
 is disclosed or suggest that the Board engaged in
Case: 20-1556      Document: 54      Page: 3     Filed: 03/10/2021




 IRON OAK TECHNOLOGIES, LLC v.                                  3
 SAMSUNG ELECTRONICS CO., LTD.


 impermissible hindsight reconstruction or reconceptualiza-
 tion. Substantial evidence thus supports the Board’s find-
 ing that the table met the limitation in claim 1 of “a
 plurality of ordered lists of communication paths.”
      With respect to the “communication attributes” limita-
 tion, Iron Oaks argues that because the delay and band-
 width values disclosed in Le Boudec do not “overlap,” the
 list of optimum routes between nodes A to D is not associ-
 ated with a common attribute. The Board was correct to
 reject this argument both because it was raised for the first
 time in Iron Oak’s sur-reply and because it inaccurately re-
 flects what is actually disclosed and claimed in the ‘658 pa-
 tent. Figure 4 of the ‘658 patent discloses several paths
 each of which may have its own unique characteristic. And
 those paths may be ordered according to those characteris-
 tics. Again, substantial evidence thus supports the Board’s
 finding that Le Boudec met the limitation in claim 1 of a
 plurality of ordered lists each “associated with one of a plu-
 rality of communication attributes.”
      Finally, Iron Oak argues that the Board failed to ex-
 plain its reasoning for why Le Boudec discloses the limita-
 tion that “[e]ach communication attribute represent[s] a
 separate priority for communication.” Samsung argued in
 its petition that “the additive attribute [(e.g. delay)] reflects
 a priority for delay characteristics of the route, and the re-
 strictive attribute [(e.g. bandwidth)] reflects a priority for
 bandwidth availability of the route.” J. App’x 155 (Micron
 Petition in IPR 2018-01554). The Board agreed with Sam-
 sung’s argument that each ordered list in the table in Le
 Boudec “is associated with one of a plurality of communi-
 cation attributes . . . and each attribute represents a sepa-
 rate priority for communication (e.g. least available
 bandwidth or most constrained link, etc.).” Board Decision
 in IPR 2018-01554 at 14. See also id. at 16 (“We agree with
 Petitioner that . . . each list is ordered in terms of increas-
 ing delay and decreasing bandwidth.”).
Case: 20-1556    Document: 54     Page: 4    Filed: 03/10/2021




 4                            IRON OAK TECHNOLOGIES, LLC v.
                              SAMSUNG ELECTRONICS CO., LTD.


      Iron Oak’s argument that the Board failed to explain
 its reasoning with respect to this last element is unpersua-
 sive. Samsung presented a persuasive argument as to why
 the “separate priority” limitation was disclosed by Le
 Boudec and Iron Oak failed to present a convincing argu-
 ment to the contrary. Iron Oak points to its arguments
 with respect to the element “[e]ach ordered list associated
 with one of a plurality of communication attributes.” See
 Iron Oak Reply Br. at 3–5 (citing Iron Oak Sur-Reply for
 IPR 2018-01554 at 2–4). The most that can be said of the
 cited excerpt from Iron Oak’s argument, however, is that
 Iron Oak quoted the claim language. That is not sufficient
 to preserve the argument on appeal. See In re Watts, 354
 F.3d 1362, 1367-68 (Fed. Cir. 2004). Under the circum-
 stances, the Board was entitled to rely on Samsung’s argu-
 ment and otherwise provided ample explanation in support
 of its conclusion on anticipation.
     Because we hold that substantial evidence supports
 the Board’s finding that claim 1 is anticipated by Le
 Boudec, we need not and do not reach the other grounds of
 invalidity of that claim.
                        AFFIRMED